Citation Nr: 0934481	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation and employment 
services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision by the United States 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Employment office in Fort Worth, Texas.  In that 
decision, a VA rehabilitation counselor denied the Veteran's 
request for VA vocational rehabilitation and employment 
services.  The case is addressed through the Waco, Texas VA 
Regional Office (RO).

The Board notes that in July 2005 the Veteran submitted a 
notice of disagreement with a February 2005 rating decision 
denying an increase above a 20 percent rating for a service-
connected seizure disorder.  The RO issued a statement of the 
case in December 2005.  The Veteran did not submit a 
substantive appeal to perfect an appeal of the February 2005 
rating decision.  Therefore, the issue of the rating for the 
Veteran's seizure disorder is not on appeal before the Board.

More than a year after the February 2005 rating decision, 
however, the Veteran submitted a log of his seizures.  The 
log may be relevant to the issue of the rating for his 
seizure disorder.  The Board refers the matter to the RO to 
determine whether the Veteran, by submitting the log, has 
initiated a new claim for an increased rating for his seizure 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has a service-connected disability, a seizure 
disorder, that is currently rated as 20 percent disabling.  
The Veteran received VA vocational rehabilitation and 
employment services in 1991 to 1994.  With VA assistance, the 
Veteran undertook training in offset printing press 
operation.  VA vocational rehabilitation records reflect that 
in 1994 the Veteran was employed in a printing and 
photocopying business.  VA officials concluded that the 
Veteran was rehabilitated.

In 2005, the Veteran requested additional or new VA 
vocational rehabilitation and employment services.  He 
reported that he had left his employment because ink and 
fumes present in the printing business exacerbated his 
seizure disorder.

After a veteran has received VA vocational rehabilitation 
services, and has been found to be rehabilitated, that 
veteran may be provided an additional period of training or 
services only if the following conditions are met:

(1) The veteran has a compensable 
service-connected disability and either;

(2) Current facts, including any relevant 
medical findings, establish that the 
veteran's service-connected disability 
has worsened to the extent that the 
effects of the service-connected 
disability considered in relation to 
other facts precludes him or her from 
performing the duties of the occupation 
for which the veteran previously was 
found rehabilitated; or

(3) The occupation for which the veteran 
previously was found rehabilitated under 
Chapter 31 is found to be unsuitable on 
the basis of the veteran's specific 
employment handicap and capabilities.

38 C.F.R. § 21.284 (2008).

Additional evidence is needed to determine whether the 
Veteran meets the criteria for reentrance into a 
rehabilitation program.  The claims file does not contain any 
medical information regarding the effects of substances used 
in offset printing on persons with seizure disorders.  In 
addition, the information in the claims file leaves questions 
as to the current frequency of the Veteran's seizures and the 
effect of his seizures on his capacity to work as an offset 
printing press operator.  The Board will remand the case for 
a VA medical examination to address these questions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA medical examination to 
address the relationship between the 
Veteran's seizure disorder and his 
capacity to work as an offset printing 
press operator.  The examiner must be 
provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, the 
examiner should provide opinions that 
respond to the following questions: 

A.  What is the current frequency of 
the Veteran's seizures?

B.  Is it plausible that fumes from 
ink and other substances used in 
offset printing would increase the 
frequency of the Veteran's seizures?

C.  Do the potential effects of 
substances used in offset printing on 
the Veteran's seizure disorder 
preclude him from working as an offset 
printing press operator?

D.  Do the potential effects of 
substances used in offset printing on 
the Veteran's seizure disorder make 
offset printing press operation an 
unsuitable occupation for the Veteran?

E.  Does the frequency of the 
Veteran's seizures make offset 
printing press operation an unsuitable 
occupation for the Veteran?

The examiner should explain the reasons 
for the conclusions reached.

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




